Citation Nr: 9908310	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran's claim for an increased rating for his service-
connected heart disease was denied by the RO in September 
1995.  The veteran submitted a notice of disagreement and a 
statement of the case was issued.  The veteran did not submit 
a timely appeal.  Hence this issue is not properly before the 
Board.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. § 20.302(b) (1998); Roy v. Brown, 5 Vet. App. 554 
(1993).  However, in January 1998, he submitted a statement 
that may be viewed as a claim for an increased rating for his 
service-connected heart disease and anxiety.  These claims 
are not inextricably intertwined with the current appeal, and 
they are referred to the RO for  appropriate action.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to well-grounded claim (i.e., a claim which is not 
inherently implausible).  38 U.S.C.A. § 5107(a)( West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1997).  This duty includes 
ordering a medical examination when indicated by the 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

A well grounded claim may be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

Review of the record shows that the veteran had complaints 
relative to the genitourinary system while on active duty.  
Medical records of treatment subsequent to service show that 
he was treated for chronic prostatitis in August 1970 at 
which time he reported for clinical purposes a medical 
history dating the disease to the time he was in service.  
Since that time, he has intermittently received treatment for 
prostate complaints.  The veteran's representative has 
requested that an independent medical opinion be obtained.  
The Board finds that a VA specialist examination would be 
more appropriate.  

Therefore the case is remanded for the following:

1.  The RO should make arrangements for 
the veteran to undergo a VA medical 
examination limited to determine whether 
prostatitis or any residuals thereof are 
currently present.  The examiner must 
review the veteran's medical records, 
including the service medical records and 
render a specific medical opinion as to 
whether there is a reasonable probability 
that any current prostatitis or residuals 
of prostatitis are related to the 
symptoms the veteran exhibited while in 
service, or those shortly thereafter that 
were identified as chronic prostatitis.  
If there is no medical possibility, the 
physician should clearly and 
unequivocally indicate so.  The examiner 
should provide a comprehensive report 
including complete rationale for all 
conclusions reached. The entire claims 
folder and a copy of this remand should 
be made available to, and reviewed by the 
examiner prior to the examination.

2.  The RO should ensure that the 
requested examination report includes the 
specific opinion requested.  If not, 
appropriate corrective action is to be 
implemented, including the return of the 
examination report to the examining 
physician.
  
3.  After completion of the foregoing, 
the RO should review and readjudicate 
issue of service connection for 
prostatitis claimed by the veteran with 
consideration of all the evidence of 
record.  In adjudicating the veteran's 
claim, the RO should consider any matters 
that may be inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The RO should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).

4.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument to the RO while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).


When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






